Citation Nr: 1508912	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-34 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 2004 for the grant of service connection for a sleep disorder/insomnia.

2.  Entitlement to an initial evaluation in excess of 30 percent for sleep disorder/insomnia, prior to January 1, 2006.

3.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder arthritis, prior to January 1, 2006.

4.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder arthritis, prior to January 1, 2006.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1969 to May 1971, and November 1972 to December 1978.   

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno Nevada.  Jurisdiction currently lies with the RO in Albuquerque, New Mexico.

In a July 2010 rating decision, the Reno RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and assigned an effective date of July 16, 2009.  The Veteran appealed the effective date assigned, and in an October 2012 Decision Review Officer decision, the Albuquerque RO granted an earlier effective date of January 1, 2006.  In a December 2014 statement, the Veteran's attorney indicated that wished to only appeal the increased rating claims for the period prior to January 1, 2006.  Accordingly, the issues have been recharacterized as reflected on the title page.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of an initial evaluation in excess of 30 percent for sleep disorder/insomnia prior to January 1, 2006, an initial evaluation in excess of 10 percent for right shoulder arthritis prior to January 1, 2006, and an initial evaluation in excess of 10 percent for left shoulder arthritis prior to January 1, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran submitted a statement received on November 1, 2001, that can be construed as an informal claim for entitlement to service connection for a sleep disorder/insomnia.


CONCLUSION OF LAW

The criteria for an earlier effective date of November 1, 2001, for the grant of service connection for sleep disorder/insomnia are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial effective date following the grant of service connection for sleep disorder/insomnia.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's private medical records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Also, the Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination is not needed as it would not assist in the adjudication of the issue of entitlement to an earlier effective date.

There is no indication in the record that any additional evidence, relevant to the issue being decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Earlier Effective Date

Applicable regulations provide that the effective date for a grant of compensation benefits will generally be the date of receipt of the claim or the date entitlement arose, whichever is later.  No special case, as with claims received within one year of separation from service, applies in this case.  38 C.F.R. § 3.400.

A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran is seeking an effective date prior to May 24, 2004 for the grant of service connection for a sleep disorder/insomnia.  He contends that the effective date should go back to February 2001, the date of filing of his claim for an increased evaluation for his service-connected neck condition, because the two conditions are inextricably intertwined.  Service connection for a sleep disorder/insomnia was granted in a December 2010 rating decision.  A 30 percent evaluation was assigned effective May 24, 2004, the date the RO determined that his claim for service connection was received.  

The claim that the RO construed as the original claim for service connection for a sleep disorder was a letter from the Veteran to his United States Senator, in which he stated that his neck problem had become very severe, which caused increasing loss of sleep.  The letter was forwarded from the Senator's office and was received by VA on May 24, 2004.  The RO then sent a June 8, 2004 correspondence to the Veteran's United States Senator in response, where they stated that "in the past, Mr. [redacted] has indicated that he had experienced a loss of sleep due to his service connected condition.  He will receive a letter in the near future regarding this issue."       

Contained in the claims file is a statement from the Veteran received on November 1, 2001, in which the Veteran stated that he was being given drugs to help him sleep because the pain from his neck injuries were causing him to lose sleep, and that his sleep problems had worsened over the years.  

The Board finds that the Veteran's November 1, 2001 statement regarding developing a loss of sleep due to his neck condition, is sufficient to constitute an informal claim for benefits for a sleep disorder under 38 C.F.R. § 3.155.  There is no correspondence in the claims file, or any other document which could be considered correspondence or a claim for service connection for a sleep disorder, received by VA prior to the Veteran's November 1, 2001 claim.

Thus, the remaining question is when entitlement arose.  VA treatment records dated May 1983 indicate that the Veteran was seen for complaints of cervical pain and shoulder pain, and it was indicated that he only slept 4 to 5 hours a night.  In July 1986, it was noted that the Veteran had taken Valium in the past which prolonged his sleep 1 to 2 hours a night.  Thus, May 1983 is arguably when entitlement arose.  However, because, as determined above, the Veteran's claim was received by VA on November 1, 2001, and the date entitlement arose was in 1983, the proper effective date for the award of service connection for a sleep disorder/insomnia is November 1, 2001, the later of those two dates.  38 C.F.R. § 3.400.  

Therefore, in considering the evidence of record under the laws and regulations as set forth above, the Board finds that an earlier effective date of November 1, 2001 for the grant of service connection for a sleep disorder/insomnia is warranted.


ORDER

An effective date of November 1, 2001, for the grant of service connection for a sleep disorder/insomnia is granted.


REMAND

Regarding the claim for an increased rating for sleep disorder/insomnia, in implementing the above grant for an earlier effective date, the RO will assign a disability rating for a sleep disorder/insomnia for that period.  Under such circumstances, the Veteran's claim for an increased rating for sleep disorder/insomnia is impacted by the outcome of this rating and therefore are inextricably intertwined with the implementation of the grant of an earlier effective date for the grant of entitlement to service connection for sleep disorder/insomnia.  As such, the increased rating claim must be remanded to the agency of original jurisdiction (AOJ) for reconsideration after the Veteran has been assigned a disability rating for sleep disorder/insomnia for the period granted above.

Also, regarding the increased rating claims for right and left shoulder arthritis, the Veteran indicated in an April 2003 correspondence that Dr. J.L. was his primary physician during the appeal period.  The Veteran also stated that he contacted the Records Department at Lovelace Hospital and was informed that VA had made no request for Dr. J.L.'s records.  The claims file reflects that in November 2001, records were requested from Dr. J.L., but that the response received stated that there was "no chart at Montgomery clinic."  Although records from Lovelace are associated with the claims file, no records of treatment from Dr. J.L. are included.  As these records would certainly be relevant to the increased rating claims on appeal; on remand, another authorization should be requested from the Veteran and an attempt to obtain these records must be conducted.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from Dr. J.L., at Lovelace Health System in Albuquerque, New Mexico from January 1996 to present.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the records, the AOJ is unable to secure them, the Veteran and his attorney must be notified, and given an opportunity to respond.   

2.  After undertaking any other development deemed appropriate based upon the results of the foregoing development, readjudicate the claims of an initial evaluation in excess of 30 percent for sleep disorder/insomnia, prior to January 1, 2006, an initial evaluation in excess of 10 percent for right shoulder arthritis, prior to January 1, 2006, and an initial evaluation in excess of 10 percent for left shoulder arthritis, prior to January 1, 2006.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and afford them an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


